 Case 14-08893       Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25           Desc Main
                                 Document      Page 1 of 17



             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
                                    )
 In re:                             )  Chapter 7
                                    )
 CALUMET PHOTOGRAPHIC, INC., et al. )  Case No. 14-08893
                                    )
                                    )  Hon. Deborah L. Thorne
                                    )
                Debtors.            )  (Jointly Administered)


              NOTICE OF FOURTH INTERIM AND FINAL APPLICATION OF
               JENNER & BLOCK LLP, AS COUNSEL FOR THE TRUSTEE,
                 FOR APPROVAL OF COMPENSATION FOR SERVICES
                RENDERED AND FOR REIMBURSEMENT OF EXPENSES

TO:    SEE ATTACHED SERVICE LIST

           PLEASE TAKE NOTICE that on Thursday, April 15, 2021, at 9:30 a.m., I will appear
before the Honorable Deborah L. Thorne or any judge sitting in that judge’s place, and present the
Fourth Interim and Final Application of Jenner & Block LLP, As Counsel for The Trustee, For
Approval of Compensation For Service Rendered and For Reimbursement of Expenses, a copy of
which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and no
password is required. The meeting ID and password can also be found on the judge’s page on the
court’s web site.
 Case 14-08893      Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25          Desc Main
                                Document      Page 2 of 17



        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                           CATHERINE STEEGE, not individually but as
                                           chapter 7 Trustee for the bankruptcy estate of
                                           Calumet Photogrpahic, Inc., et al.

                                           BY:            /s/ Catherine Steege
                                                              Catherine Steege
Catherine Steege (6183529)
Melissa M. Root (6288246)
Landon S. Raiford (6297473)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456


Dated: March 11, 2021




                                              2
 Case 14-08893         Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25             Desc Main
                                   Document      Page 3 of 17



                                  CERTIFICATE OF SERVICE

         I, Catherine Steege certify that, on March 11, 2021, I caused a copy of the foregoing Notice

of Application and Fourth Interim And Final Application of Jenner & Block LLP, As

Counsel For The Trustee, For Approval of Compensation For Services Rendered And For

Reimbursement Of Expenses to be served upon the attached Service List by the Court’s ECF

electronic mail service. In addition, notice of this Application was given to all creditors in the

Notice of Trustee’s Final Report and Applications for Compensation and Deadline to Object

(NFR).


                                                                 /s/ Catherine Steege
                                                                   Catherine Steege




                                                  3
 Case 14-08893    Doc 600    Filed 03/11/21 Entered 03/11/21 18:29:25      Desc Main
                             Document      Page 4 of 17



                                   SERVICE LIST
                                     (14-08893)

VIA ECF NOTIFICATION:

     Howard L. Adelman hla@ag-ltd.com, dbaird@ag-ltd.com
     R Scott Alsterda rsalsterda@nixonpeabody.com
     Andrew D Arons arons@wbs-law.com, wisneski@wbs-law.com;rudnic@wbs-
      law.com;mosquera@wbs-law.com;strubbe@wbs-law.com
     Nicholas Ballen nballen@jenner.com, thooker@jenner.com
     Elizabeth A. Bates ebates@springerbrown.com, iprice@springerbrown.com
     Mark A Berkoff mberkoff@nge.com,
      cdennis@nge.com,ecfdocket@nge.com,mmirkovic@nge.com
     David M Blau dblau@clarkhill.com
     Alexander F Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
     Francis X Buckley fxbuckleyjr@thompsoncoburn.com, aversis@thompsoncoburn.com
     Christopher M Cahill ccahill@lowis-gellen.com, abockman@lowis-gellen.com
     David Cleary clearyd@gtlaw.com, GreenbergC@gtlaw.com;chilitdock@gtlaw.com
     William J Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
     Michael K Desmond mdesmond@fslegal.com, kokeefe@fslegal.com
     Nicholas R Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
     William J Factor wfactor@wfactorlaw.com,
      wfactorlaw@gmail.com;bharlow@wfactorlaw.com;wfactor@ecf.inforuptcy.com;wfactor
      myecfmail@gmail.com;factorwr43923@notify.bestcase.com
     Marc Ira Fenton mfenton@lplegal.com,
      skiolbasa@lplegal.com;ikropiewnicka@lplegal.com
     Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
     Richard M. Fogel rfogel@foxrothschild.com
     Richard M. Fogel rfogel@shawfishman.com
     John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
     Joseph D Frank jfrank@fgllp.com,
      jkleinman@fgllp.com;mmatlock@fgllp.com;csucic@fgllp.com;csmith@fgllp.com
     Louis J Gale gale@wbs-law.com, mosquera@wbs-law.com;KMorrissey@lewis-
      kappes.com)
     Zachary J Garrett zachary.garrett@goldbergkohn.com,
      kristina.bunker@goldbergkohn.com
     John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
     Reed A Heiligman reed@hzhlaw.com, info@hzhlaw.com
     Roger J. Higgins rhiggins@rogerhigginslaw.com
     Mark H Ishu ishu.mark.h@dol.gov
     Harold D. Israel hisrael@lplegal.com,
      ikropiewnicka@lplegal.com;bdroca@lplegal.com;jburns@lplegal.com;tmassat@lplegal.c
      om
     Brian J Jackiw brianj@goldmclaw.com
     Martin S Kedziora kedzioram@gtlaw.com,
      hernandezden@gtlaw.com;CHILitDock@GTLAW.com;doranb@gtlaw.com



                                          4
Case 14-08893    Doc 600    Filed 03/11/21 Entered 03/11/21 18:29:25     Desc Main
                            Document      Page 5 of 17



    Kenneth E Kraus ken@krausflaming.com
    Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    Caren A Lederer calederer@gct.law,
     mperez@gct.law,stasciotti@gct.law,tstephenson@gct.law,aleon@gct.law
    David P Leibowitz dleibowitz@lakelaw.com,
     jstorer@lakelaw.com;storerjr58596@notify.bestcase.com;ecf@lodpl.com
    Sara E Lorber slorber@wfactorlaw.com,
     slorber@ecf.inforuptcy.com;nbouchard@wfactorlaw.com;bharlow@wfactorlaw.com
    Jonathan Lubin jonathan@lubinlegal.com
    Robert Lynch robert.lynch2@illinois.gov, boblynchecf@gmail.com
    Nicholas M Miller nmiller@nge.com,
     ecfdocket@nge.com;cdennis@nge.com;mmirkovic@nge.com
    Brendan J. Nelligan bnelligan@pretzel-stouffer.com, tcook@pretzel-stouffer.com
    Matthew A Olins molins@gouldratner.com
    Kenneth J Ottaviano kenneth.ottaviano@kmzr.com
    Nancy A Peterman petermann@gtlaw.com,
     chilitdock@gtlaw.com;greenbergc@gtlaw.com
    Landon S Raiford lraiford@jenner.com, mmatlock@jenner.com;JSteffen@jenner.com
    Jonathan N Rogers jonathan.rogers@thehartford.com
    Jonathan N Rogers jonrogersesqil@gmail.com
    Melissa M. Root mroot@jenner.com
    Rebecca D. Rosenthal rosenthalr@gtlaw.com
    Douglas B Rosner drosner@goulstonstorrs.com
    Rebecca M Rothmann rebecca.rothmann@wilsonelser.com
    Nathan Q. Rugg Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com
    Bradley M Sayad sayadlawgroup@gmail.com
    Amy Schmidt amy.schmidt@coface.com
    Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill.com
    Peter A Siddiqui peter.siddiqui@katten.com
    Catherine L Steege csteege@jenner.com, docketing@jenner.com
    Catherine L. Steege csteege@jenner.com, csteege@ecf.axosfs.com
    Gregory K Stern greg@gregstern.com, steve_horvath@ilnb.uscourts.gov
    Matthew Stone , ebrandes@windycitylawgroup.com,ben@windycitylawgroup.com
    Martin D. Tasch mtasch@momkus.com, cbednarski@momkus.com
    Charles Tatelbaum cmt@trippscott.com, hbb@trippscott.com;eservice@trippscott.com
    Brian P Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
    David K Welch dwelch@burkelaw.com,
     gbalderas@burkelaw.com;bwelch@burkelaw.com;welchdr67393@notify.bestcase.com
    Sean P. Williams sean.williams@saul.com
    Barbara L Yong blyong@gct.law,
     mperez@gct.law,myproductionss@gmail.com,tstephenson@gct.law,aleon@gct.law;r613
     90@notify.bestcase.com




                                         5
 Case 14-08893        Doc 600      Filed 03/11/21 Entered 03/11/21 18:29:25             Desc Main
                                   Document      Page 6 of 17



             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
                                    )
 In re:                             )  Chapter 7
                                    )
 CALUMET PHOTOGRAPHIC, INC., et al. )  Case No. 14-08893
                                    )
                                    )  Hon. Deborah L. Thorne
                                    )
                Debtors.            )  (Jointly Administered)
                                    )
                                    )
                                    )

                    FOURTH INTERIM AND FINAL APPLICATION OF
                 JENNER & BLOCK LLP, AS COUNSEL FOR THE TRUSTEE,
                   FOR APPROVAL OF COMPENSATION FOR SERVICES
                  RENDERED AND FOR REIMBURSEMENT OF EXPENSES

       Jenner & Block LLP (“Jenner”), counsel to Catherine Steege, the chapter 7 trustee (the

“Trustee”) for the bankruptcy estates of each of the debtors in the cases jointly administered in the

above captioned case (the “Debtors”), hereby submits this fourth interim and final fee application

for payment of interim compensation for services rendered and for reimbursement of expenses

incurred for the period from October 31, 2019 to the present and final approval of all fees

previously allowed in this case (the “Final Application”) seeking (i) allowance and payment of

$64,887.50 in fees, and (ii) reimbursement of $2,882.44 in expenses for the period from October 31,

2018 through the present (the “Fourth Application Period”), and final approval of all fees and

expenses previously allowed to Jenner pursuant to sections 327 and 330 of title 11 of the United

States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rule 5082-1 of the Local Rules of the United States Bankruptcy

Court for the Northern District of Illinois (the “Local Rules”). In support of this Final Application,

Jenner hereby states as follows:
 Case 14-08893       Doc 600      Filed 03/11/21 Entered 03/11/21 18:29:25            Desc Main
                                  Document      Page 7 of 17



                                       INTRODUCTION

        1.     This Court has jurisdiction over the Final Application pursuant to 28 U.S.C. §1334.

This matter is a core proceeding pursuant to 28 U.S.C. §157(b)(A) and (O) and to the extent that

this not a matter in which the Court may enter a final Order, Jenner consents to this Court entering

a final order regarding the Final Application. Venue is proper pursuant to 28 U.S.C. §§1408 and

1409.

        2.     The statutory predicates for the relief requested herein are sections 327 and 330, of

the Bankruptcy Code, as supplemented by Bankruptcy Rule 2016, and Local Rule 5082-1.

                                        BACKGROUND

        3.     On March 12, 2014 (the “Petition Date”), each of the Debtors filed a petition for

relief under chapter 7 of title 11 of the United States Code. Thereafter, the United States Trustee

for this region appointed Catherine Steege as Trustee.

        4.     Prior to the Petition Date, the Debtors were engaged in business as a multi-channel

specialty retailer of high-end photography and video equipment. The business served professional

and amateur photographers through, among other things, (a) fourteen brick-and-mortar retail

stores throughout the United States, (b) an e-commerce website, and (c) customer-direct sales.

Debtor Calumet Photographic, Inc. was the only operating entity, and employed over 200 US-

based personnel.

        5.     On March 21, 2014, the Trustee filed an application seeking this Court’s authority

to retain Jenner as her counsel. [Dkt. 17.] On April 9, 2014, this Court entered an Order

authorizing the Trustee’s retention of Jenner effective as of March 12, 2014. [Dkt. 66.]

        6.     On December 16, 2014, this Court entered an Order Granting the First Interim Fee

Application of Jenner & Block LLP, as Counsel for the Trustee. [Dkt. 273.] That Order approved




                                                 2
 Case 14-08893         Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25           Desc Main
                                   Document      Page 8 of 17



$483,561.75 in fees and $28,080.23 in expenses for the period from March 12, 2014 through

October 31, 2014.

       7.        On August 31, 2017, the Court entered an Order Granting the Second Interim Fee

Application of Jenner & Block LLP, as Counsel for the Trustee. [Dkt. 472]. That Order approved

$715,555.00 in fees and $23,814.00 in expenses for the period from November 1, 2014 through

July 31, 2017.

       8.        On December 11, 2018, the Court entered an Order Granting the Third Interim Fee

Application of Jenner & Block LLP, as Counsel for the Trustee. [Dkt.503]. That Order approved

$83,264.00 in fees and $2,760.35 in expenses for the period from August 1, 2017 through

October 31, 2018.

  PAYMENT AND REIMBURSEMENT REQUESTED FOR SERVICE PERFORMED

       9.        Jenner submits this Final Application (a) for payment of compensation for actual,

reasonable, and necessary professional services performed by it as counsel for the Trustee during

the Fourth Application Period, and (b) for reimbursement of actual, reasonable, and necessary

disbursements made to pay expenses incurred in representing the Trustee during the Fourth

Application Period.

       10.       During the Fourth Application Period, Jenner rendered legal services to the Trustee

having a value of $64,887.50 in fees, calculated at Jenner’s usual and customary hourly rates as

more specifically set forth herein. In addition, Jenner made disbursements to pay expenses in the

amount of $2,882.44 during the Fourth Application Period.

       11.       The fees sought for work performed during the Fourth Application Period reflect

an aggregate of 105.60 hours of attorney and paraprofessional time spent and recorded in

performing services for the Trustee during the Fourth Application Period. This fee request does




                                                  3
 Case 14-08893        Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25              Desc Main
                                  Document      Page 9 of 17



not include time that might be construed as duplicative or otherwise not beneficial to the Trustee

or the Debtors’ estates, which has already been eliminated by Jenner.

       12.     During the Fourth Application Period, Jenner’s hourly billing rates for attorneys

working on these matters ranged from $475.00 to $1,225.00 per hour, and the hourly billing rate

for the paraprofessional working on the case was $395.00 per hour. Allowance of compensation

in the amount requested would result in a blended hourly billing rate of approximately $614.46.

Such fees are reasonable based on the customary compensation charged by comparably skilled

practitioners in comparable non-bankruptcy cases in a competitive national legal market. In

accordance with the factors enumerated in section 330 of the Bankruptcy Code, the amount of fees

requested is fair and reasonable given: (a) the complexity of this case, (b) the time expended, (c)

the nature and extent of the services rendered, (d) the value of such services, and (e) the costs of

comparable services other than in a case under the Bankruptcy Code.

       13.     Attached hereto as Exhibit A is a schedule setting forth all Jenner professionals and

paraprofessionals who have performed services for the Trustee during the Fourth Application

Period, the capacities in which each such individual is employed by Jenner, the hourly billing rate

charged for services performed by such individual, the aggregate number of hours expended in

this matter and fees billed therefore, the year in which each professional was licensed to practice

law and the year in which each professional graduated from law school.

       14.     Attached hereto as Exhibit B is a summary arranged by project categories of the

fees generated by the services performed during the Fourth Application Period and, for each

separate project category, a list of each person providing services on the project, a statement of the

number of hours spent and the amount of compensation requested for each person on the project.




                                                  4
 Case 14-08893           Doc 600   Filed 03/11/21 Entered 03/11/21 18:29:25             Desc Main
                                   Document      Page 10 of 17



          15.   Jenner maintains computerized records of the time spent by all attorneys and

paraprofessionals and the expenses incurred in connection with the representation of the Trustee.

Copies of these computerized records are attached hereto as Exhibit C.

          16.   Attached hereto as Exhibit D is a schedule specifying the categories of expenses

for which Jenner is seeking reimbursement and the total amount for each such expense category.

          17.   Attached hereto as Exhibit E is a detailed list of all expenses for which Jenner seeks

reimbursement; Exhibit F contains copies of receipts for expenses of $25 or more incurred during

the Fourth Application Period.

          18.   All of the services for which interim compensation is sought were rendered to the

Trustee solely in connection with her duties in connection with the Chapter 7 Cases, in furtherance

of the duties and functions of the Trustee and not on behalf of any individual creditor or other

person.

          19.   Jenner has not entered into any agreement, express or implied, with any other party

for the purpose of fixing or sharing fees or other compensation to be paid for professional services

rendered in this case.

          20.   Jenner has not shared, or agreed to share, (a) any compensation it has received or

may receive with another party or person, other than with the members, counsel and associates of

the firm, or (b) any compensation another person or party has received or may receive. No

promises have been received by Jenner or any member thereof as to compensation in connection

with these cases other than in accordance with the provisions of the Bankruptcy Code.

          21.   The Trustee has reviewed and approved Jenner’s monthly fee statements prior to

the filing of this Final Application.




                                                  5
 Case 14-08893       Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25             Desc Main
                                 Document      Page 11 of 17



       22.     To the extent that time or disbursement charges for services rendered or

disbursements incurred relate to the Fourth Application Period, but were not processed prior to the

preparation of the Fourth Interim Application, Jenner reserves the right to request additional

compensation for such services and reimbursement of such expenses.

                                    BASIS FOR PAYMENT

       23.     Professional services and expenses for which compensation and reimbursement are

sought were rendered and expended on behalf of the Trustee pursuant to chapter 7 of the

Bankruptcy Code. Jenner believes it is appropriate that it be compensated for the time spent and

be reimbursed for the expenses incurred in connection with these matters. All of the fees and

expenses sought to be paid or reimbursed in this Fourth Interim Application were actual, necessary,

and reasonable, and benefitted the Debtors’ estates and creditors.

       24.     As set forth in Jenner’s retention application, the Trustee retained Jenner as her

counsel to provide the following professional services:

               a.     Giving the Trustee legal advice with respect to her powers and duties in this
                      case;
               b.     Assisting the Trustee in her investigation of the acts, conduct, assets,
                      liabilities and financial condition of the Debtors, the operation of the
                      Debtors’ business and any other matters relevant to the case;
               c.     Investigating the Debtors’ transactions with third parties and pursuing
                      litigation where appropriate;
               d.     Assisting the Trustee in liquidating the assets of the estates; and
               e.     Performing all other legal services as may be required.

       25.     During the Fourth Application Period, Jenner has performed a wide variety of tasks

on the Trustee’s behalf in connection with her administration of the Debtors’ estates. To provide

an orderly summary of the services rendered to the Trustee by Jenner, Jenner has established

numerous billing categories in connection with the services it is providing to the Trustee. The

following summary is intended to highlight the major areas in which Jenner rendered services


                                                6
 Case 14-08893       Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25          Desc Main
                                 Document      Page 12 of 17



during the Fourth Application Period and is not intended to be a comprehensive detailed

description of the work performed. Detailed descriptions of the day-to-day services provided and

the time expended performing such services in each project billing category are attached as

Exhibit C.

       (a)    Case Administration (1.5 Hours; $1,537.50 in Fees)

       This category covers miscellaneous activities that are not covered by other more

specific categories. Specifically during the Fourth Application Period, Jenner attorneys

communicated with former employees regarding the case status and addressed a stay

violation by the State of California. The State of California issues a notice of seizure to the

Trustee’s bank purporting to direct the bank to attach the estate’s funds to repay a pre-petition

claim of the State of California. Upon receipt of the Trustee’s letter and a phone call, the

seizure notice was withdrawn.

       In the three prior interim fee applications, Jenner attorneys and paraprofessionals

spent 186.70 hours and incurred $83,615.70 in fees on matters falling under the case

administration category. The time spent included the preparation and prosecution of

miscellaneous administrative motions and other pleadings and addressing matters that did

not easily fall within a separate category.

       (b)    Objection to Claims (76.30 Hours; $48,828.50 in Fees)

       This category includes time spent preparing objections to various claims filed against

the Debtors’ estates. Specifically, a significant portion of the time spent in this category

relate to preparing objections to various priority employees, customer and tax claims,

property held by the Debtors as of the commencement of the case. In the three prior interim

fee applications, Jenner attorneys and paraprofessionals spent 422.2 hours and incurred




                                               7
 Case 14-08893       Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25            Desc Main
                                 Document      Page 13 of 17



$252,209.50 in fees on matters falling under the claims objection category. In addition to

objecting to claims, Jenner resolved reclamation demands, negotiated with landlords and

other parties regarding the withdrawals of proofs of claim and the amount of post-petition

rent and rejection claims, and researched, prepared, and prosecuted a motion to dismiss an

adversary proceeding brought on behalf of a class of creditors to assert claims against the

estate for wages and WARN Act claims.

       (c)     Sale of Assets (2.80 Hours; $1,883.00 in Fees)

       The time entries in this category relate to a sale of the Debtor’s remnant assets. That

sale resulted in an overbid and increased the price from $8,000 to $30,000. In the three prior

interim fee applications, Jenner attorneys and paraprofessionals spent 290 hours and incurred

$188,519 in fees on matters related to the sale of estate assets. In total, all of the estate sales

resulted in the estate realizing $9,276,238.94 for the Debtor’s inventory, equipment and

fixtures, remnant accounts receivable, leases, and remnant assets.

       In summary, the work that Jenner performed included negotiating an agreement with

Hilco to run going-out-business sales at certain of the Debtor’s locations, to collect the

Debtor’s receivables, and to offer certain of the Debtor’s leases for sale. Jenner also

negotiated an agreement to sell certain of the stores to the Debtors’ former principals and

prosecuted the §363 sale motion, which resulted in an overbid that increased the sale price

from $2,825,000.00 to $3,125,000.00 plus the assumption of certain liabilities. The Trustee

also relied upon Jenner to handle a number of post-closing issues, including disputes between

the Trustee and the successful bidder regarding the terms of the asset purchase agreement,

responding to a motion to compel filed by the Debtors, facilitating the return to the estate of

certain computerized records and data, preparing a motion to compel the buyer to comply




                                                8
 Case 14-08893      Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25         Desc Main
                                Document      Page 14 of 17



with the terms of the sale order, reviewing and negotiating various forms of assignment and

other post-closing documents, and otherwise working to ensure that the estate received all of

the bargained-for benefits under the asset purchase agreement. The time entries in this

category also pertain to the sale of certain inventory held at customs as of the Debtors’

Petition Date. Jenner solicited offers from various potential purchasers and was able to

eliminate substantial liabilities of the estate as a result of the sale. Finally, once Hilco

completed its accounts receivable collection work, Jenner documented a sale of the Debtor’s

remaining receivables and obtained court approval for that sale and also documented a sale

of the estate remnant assets.

       (d)    Fee Petition (22.60 Hours; $10,578.50 in Fees)

       The time entries in this category pertain to Jenner’s preparation of its Third Interim

Application and its Final Application. In addition Jenner has assisted in the preparation of

fee applications for an expert witness that was hired to provide opinions for one of the

preference lawsuits and for other professionals. In the three prior interim fee applications,

Jenner attorneys and paraprofessionals spent 76.3 hours and incurred $34,762.30 in fees on

matters related to preparing its own fee applications and those of other professionals.

       (e)    Preference Demands (2.40 Hours; $2,060.00 in Fees)

       Jenner attorneys spent $2,060 in fees collecting the final payments due from one

preference defendant and arranging for the dismissal of the complaint against that defendant

once payment was received. Previously Jenner incurred 1,096.10 hours of time at a cost of

$420,735.50 on preference issues. In total the Trustee recovered $1,151,665.54 in preference

repayments.




                                              9
 Case 14-08893       Doc 600       Filed 03/11/21 Entered 03/11/21 18:29:25           Desc Main
                                   Document      Page 15 of 17



             THE REQUESTED COMPENSATION SHOULD BE ALLOWED

       26.     The foregoing professional services rendered during the Fourth Application Period

were necessary and appropriate to assist the Trustee with the administration of her duties and were

in the best interests of the Debtors. Compensation for the foregoing services as requested is

commensurate with the complexity, importance, and nature of the problems, issues, or tasks

involved. Jenner has taken significant efforts to ensure that the professional services were

performed with expedience and in an efficient manner and without duplication of effort.

       27.     In preparing this Fourth Interim Application, Jenner calculated the amount of time

spent by each attorney and paralegal in performing actual and necessary legal services for the

Trustee. That data came directly from computer printouts that are kept on each Jenner client. Time

entries are kept on daily logs or on computer hard drives. These entries were in turn used to

produce the time records for this Fourth Interim Application. Jenner attorneys have reviewed the

computer printouts for errors.

       28.     The rates charged by Jenner are consistent with reasonable and customary hourly

rates charged by other attorneys throughout the country in matters of similar complexity, scope

and national significance.

       29.     Section 330 provides that a court may award a professional employed under section

327 of the Bankruptcy Code “reasonable compensation for actual necessary services rendered . . .

and reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets

forth the criteria for the award of such compensation and reimbursement:

               In determining the amount of reasonable compensation to be awarded, the court
               should consider the nature, the extent, and the value of such services, taking into
               account all relevant factors, including

                                 (A)   the time spent on such services;

                                 (B)   the rates charged for such services;


                                                 10
 Case 14-08893        Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25            Desc Main
                                  Document      Page 16 of 17



                                (C)   whether the services were necessary to the
                       administration of, or beneficial at the time at which the
                       service was rendered toward the completion of, a case under
                       this title;

                              (D)     whether the services were performed within
                       a reasonable amount of time commensurate with the
                       complexity, importance, and nature of the problem, issue, or
                       task addressed; and

                              (E)       whether the compensation is reasonable
                       based on the customary compensation charged by
                       comparably skilled practitioners in cases other than cases
                       under this title.

Id. § 330(a)(3).

       30.     In the instant case, Jenner respectfully submits that the services for which it seeks

compensation in this Fourth Interim Application were necessary for and beneficial to the Trustee’s

efforts in administrating the Debtors’ estates, and necessary to and in the best interests of the

Debtors’ estates. Jenner further submits that the compensation requested herein is reasonable in

light of the nature, extent, and value of such services provided to the Trustee.

       31.     In sum, the services rendered by Jenner were necessary and beneficial to the

Debtors’ estates, and were consistently performed in a timely manner commensurate with the

complexity, importance, and nature of the issues involved. Accordingly, approval of the interim

compensation sought herein for the Fourth Application Period is warranted.

                   Approval On A Final Basis Of All Previously Allowed Fees

       32.     In addition, Jenner requests that the Court approve on a final basis the fees it

previously allowed pursuant to Orders docketed as Docket Nos. 273, 472, and 503. The interim

fee applications are docketed as Docket Nos. 265, 466, and 496.




                                                 11
 Case 14-08893       Doc 600     Filed 03/11/21 Entered 03/11/21 18:29:25              Desc Main
                                 Document      Page 17 of 17



                                            NOTICE

         33.   Notice of the hearing on Jenner’s Fourth Interim and Final Application was sent to

all counsel of record via the Court’s ECF service. Jenner has served twenty-eight days’ notice of

the hearing on this Fourth Interim and Final Application as part of the Trustee’s Final Report.

         WHEREFORE, Jenner respectfully requests: (i) allowance of compensation for

professional services rendered during the Fourth Application Period in the amount of $64,887.50;

(ii) allowance for actual and necessary expenses Jenner incurred during the Fourth Application

Period in the amount of $2,882.44; and (iii) authorization for the Trustee to pay such amounts to

Jenner for the professional services rendered and expenses incurred during the Fourth Interim and

Final Application Period.

                                             CATHERINE STEEGE, not individually but as
                                             chapter 7 Trustee for the bankruptcy estate Calumet
                                             Photogrpahic, Inc., et al.


                                             By:            /s/ Catherine Steege
                                                                One of her Attorneys
Catherine Steege (6183529)
Melissa M. Root (6288246)
Landon S. Raiford (6297473)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
PH: (312) 923-2952
FAX: (312) 840-7352

Dated:     March 11, 2021




                                                12
